Ferguson, Judge
(dissenting):
I dissent.
I believe that the ultimate conclusion of my brothers overlooks the substantial distinction between Amendment V, United States Constitution, and Uniform Code of Military Justice, Article 31, 10 USC § 831. The result is that the liberal coverage of the latter is so narrowed that it apparently loses its *372effectiveness, unless the interrogation involved is conducted by a law enforcement agent. I must, therefore, record my disagreement with the principal opinion’s retreat from our previous, more liberal attitude toward this important protection for a military defendant.
Tried by general court-martial, the accused was found guilty of twenty specifications of larceny, in violation of Code, supra, Article 121, 10 USC § 921. He was sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for five years. With some reduction in the penalty adjudged, intermediate appellate authorities affirmed, and we granted review on the issues whether the evidence was legally sufficient to support the findings of guilty concerning specification 2 of the Charge and whether accused was required to produce evidence against himself in violation of Code, supra, Article 31. As I agree with Judge Latimer that the evidence is sufficient in law to sustain the verdict concerning specification 2, I concern myself only with the second issue.
Although subject to the nominal supervision of a Lieutenant Crosby, the Air Force Aid Society Officer, the accused was, for all practical purposes, in charge of that Society’s office at Turner Air Force Base, Georgia. As such, he assisted applicants in presenting their requests for noninterest bearing loans; processed them through Lieutenant Crosby for approval; disbursed the proceeds to the borrowers; received payments thereon; and maintained all records concerning the transactions. The evidence fairly establishes that he succeeded in stealing Aid Society funds in the form of payments on loans by not crediting them to the borrower’s accounts, or by retaining a portion of loan made, or by collusively obtaining a loan in another’s name.
On September 16, 1958, accused was relieved of his assignment to the Air Force Aid Society and confined in the Base Stockade on suspicion of misappropriating funds belonging to the Base Theater Fund. He was replaced by Airman Berry. On October 2, 1958, Berry and Lieutenant Crosby experienced difficulty in completing a monthly report of Aid Society transactions. The report involved an internal audit, and they were unable to strike a proper balance. A further check established a shortage of approximately $2,000.00 Account cards were also discovered to be missing. Lieutenant Crosby immediately summoned the accused from the Base Stockade, and, without prior warning under Code, supra, Article 31, asked him if he knew the whereabouts of the missing cards. The accused replied that he did. Lieutenant Crosby directed him to procure them and left the office momentarily.- When he returned, the accused presented the cards to him. Crosby testified initially that he did not suspect the accused of any wrongdoing at the time of the interrogation. Subsequently, on cross-examination, he admitted it was “possible” that he had twice previously made extrajudicial declarations to the effect that he had suspected accused of “misdoings in the Air Force Aid Society” as soon as allegations had arisen concerning accused’s misappropriation of theater funds. He then testified that, “Based on the records,” he did not suspect the accused on October 2, 1958. Upon interrogation by the law officer, Crosby reiterated that he suspected the accused of improper activity on that date, “because if I had not, I would not have asked him if the account was in proper shape, but when he answered me that it was in proper shape I accepted his word.” The law officer overruled defense objection to the admissibility of the account cards involved and received them in evidence.
Subsequently, Lieutenant Crosby was recalled by the prosecution. The question whether accused was suspected on October 2, 1958, was again explored. On this occasion, Crosby testified that he did not suspect the accused “of an offense” but “should have said there was a doubt in my mind as to the methods that he was using in the preparation and maintenance of records.” He did not maintain this position for any length of time, however, for, on cross-examination, he again stated that *373he' suspected accused’s accounts of being irregular. Following a brief controversy with defense counsel over the meaning of “irregularity,” Lieutenant 'Crosby finally testified that:
“A Well, let’s put it this way. Something should have been done that was not done. Whether or not something was done that should not have been done, I did not suspect that.”
The author of the principal opinion •concludes that there is no basis for the board of review’s factual finding that Lieutenant Crosby suspected the accused on October 2, 1958, for “suspicion must have crystallized to such an extent that a general accusation of some Tecognizable crime can be framed.” This assertion is predicated upon the argument that Congress intended, un•der Code, supra, Article 31, that a suspect be informed of the nature of the .accusation against him. I suggest that may brothers’ rationale flies in the face ■of all our former holdings in this area.
Commencing with United States v O’Brien, 3 USCMA 325, 12 CMR 81, this Court has held that Code, supra, Article 31, does not require that the accused be informed of the specific .accusation against him. Indeed, Judge Latimer, in United States v O’Brien, supra, stated, at page 328:
“. . . It is not always possible to know of all the offenses which might be involved from a given state of facts, but it is necessary that one suspected of a crime know generally the subject of the inquiry. This puts him on notice of the purpose of the questioning, and thereafter, at least, anything not entirely foreign to the subject under discussion, is volunteered at the accused’s peril.” [Emphasis supplied.]
In United States v Johnson, 5 USMA 795, 19 CMR 91, the author of the principal opinion again stated, at page 803:
“. . . The principal purpose of requiring that an accused be informed of the nature of the crime of which he is suspected is to orient .him about the• accusation so he can intelligently refuse to answer any question concerning it.” [Emphasis supplied.]
Finally, in United States v Davis, 8 USCMA 196, 24 CMR 6, the Chief Judge remarked, concerning the same problem:
“. . . Advice as to the nature of the charge need not be spelled out with the particularity of a legally sufficient specification; it is enough if, from what is said and done, the accused knows the general nature of the charge.”
See also United States v Dickenson, 6 USCMA 438, 20 CMR 154; United States v Grosso, 7 USCMA 566, 23 CMR 30; and United States v O’Brien, 3 USCMA 105, 11 CMR 105.
While I have heretofore expressed some disagreement with my brothers’ view, see my dissenting opinion in United States v Davis, supra, it is settled law that Code, supra, Article 31, requires only that an accused or a suspect be made aware of the fact that he is believed to be criminally involved in generally described misconduct. United States v Davis; United States v Dickenson; United States v O’Brien, all supra. The necessary corollary to this rule is that the interrogator, in order to “suspect” an individual, need not be so aware of the circumstances, that he is able to frame an “accusation of some recognizable crime.” Indeed, so to hold results in the absurd contradiction that an investigator need not advise the accused of his suspicions with the precision “of a legally sufficient specification,” United States v Davis, supra, but on the other hand, that no “suspicion” can arise unless he possesses the knowledge necessary to frame that type of accusation.
The logical answer to the problem of interpreting the word “suspected” as used in Code, supra, Article 31, is found in its usual definition.
' Words used in statutes should normally be accorded their ordinary meaning. United States v Dickenson, supra, at pages 449-450; Caminetti v United States, 242 US 470, 61 L ed 442, 37 S Ct 192 (1917); Sturges v *374Crowinshield, 4 Wheat 122 (US 1819); Swarts v Siegel, 117 Fed 13 (CA 8th Cir) (1902); Sutherland, Statutory-Construction, 3d ed, § 4702.
The word “suspect” has a meaning easily determined. Thus, Webster defines it as “Regarded with suspicion; distrusted; mistrusted; doubted.” Webster’s New International Dictionary, 2d ed, page 2541. It may involve only a slight or vague idea, no matter how it arose, whether on weak evidence or no evidence at all. 40 Words and Phrases, Permanent Edition, “Suspect,” page 917. It has been held to involve only “a slight or even vague idea concerning ; not necessarily involving knowledge or belief or likelihood.” Brown v Broome County, 189 NYS 2d 704, 708. A person should be held “suspected” then, within the meaning of the Code, supra, Article 31, if his interrogator has some vague mental concept that he is, or has, engaged in wrongdoing with reference to a particular subject. As I believe this to be the proper standard to be used in measuring applicability of the remedial provisions of Code, supra, Article 31, I cannot accept Judge Latimer’s more stringent view.
Turning to the posture of the evidence in this case, we are immediately confronted with the argument that Airman Haskins was not suspected of any misappropriation by Lieutenant Crosby. Judge Latimer concludes that this contention has merit, albeit under his stricter definition of the term “suspected.” I am compelled to reach an opposite result, not only because of my belief that a broader concept is involved, but because of the evidence on the issue in this record.
At the outset, it was clearly established that the accused was involved in the handling of two funds — the one with which we are now concerned and the Base Theater Fund. On September 16, 1958, he was relieved of his duties in connection with both funds because it was alleged that he had engaged in criminal peculations with respect to the Theater Fund. Upon his relief from duty, he was immediately confined in the Base Stockade. Surely, it is extraordinary that his superior officer did not immediately entertain, some reservations about the integrity of the other Fund. Assuming, however, that Lieutenant Crosby then had' no suspicion of accused in connection with Aid Society monies it is simply-unbelievable that he did not suspect him of embezzlement when he became-aware that some of the fund records were missing and that it was impossible to balance the books. Indeed, he admits such to have been the case, for he states that he doubted accused’s integrity until, in response to his first-inquiry, that individual stated that the accounts were in order and restored' Crosby’s confidence in him.
In United States v Doyle, 9 USCMA 302, 26 CMR 82, we noted that:
“. . . At times, in our holdings-on cases, we have concluded that testimony offered in support of an accused was incredible. A similar-problem confronts us in the case at bar. Either the two officers misunderstood what is meant by the phrase ‘suspected of an offense’ or their testimony must be characterized as impossible of belief. Trial' defense counsel did not examine the witnesses on their understanding of' the words, but they must have been using a yardstick unknown to us,, for we cannot believe this intensive course of investigation with its many ramifications could start and proceed to the employment of an Office of Naval Investigations special investigator with the first two important interrogators not suspecting irregularities on the part of the accused.”'
I find the foregoing quotation particularly applicable here. It is unthinkable that a commissioned officer, knowing that his custodian had been relieved and jailed for misappropriation; of other monies entrusted to his care,, aware that the fund books did not balance, and unable to locate all the records, did not suspect him of embezzlement. His wavering testimony and' impeachment by pretrial statements establish the contrary, and I would conclude, as a matter of law, that Lieutenant Crosby not ony suspected the *375accused of some misconduct in connection with the Aid Society’s funds, but of the very type of offense ultimately charged against him.
The next issue which arises is whether Code, supra, Article 31, required that an appropriate warning be delivered before questioning accused concerning the whereabouts of the fund records. My brothers conclude that it was not the intent of Congress to have such a warning interposed. In support of their position, the principal opinion cites and discusses the doctrine enunciated by the Supreme Court in Wilson v United States, 221 US 361, 55 L ed 771, 31 S Ct 538 (1911), and Davis v United States, 328 US 582, 90 L ed 1453, 66 S Ct 1256 (1946). For the reasons hereinafter developed, I find those cases inapposite to the problem confronting us.
Wilson v United States, supra, holds no more than that the president of a corporation may not rely upon his personal privilege against self-incrimination in refusing to produce corporate records in his possession and of wMch he ivas the custodian. Davis v United States, supra, involved the right of ■Government agents, under pertinent Office of Price Administration regulations, to examine ration coupon records in the custody of the defendant gasoline dealer after observing illegal sales of national products. The Supreme Court there found that the defendant consented voluntarily to such examination. Hence, it affirmed the decision of the District Court on the basis that there was no unreasonable search and seizure of defendant’s effects. Neither of these cases involved an individual who had relinquished his custodianship of records several days prior to his interrogation by a superior concerning their location. To the contrary, both speak only of the duty ■of an individual to produce corporate or public records in his possession upon receipt of a proper demand. That such is not the instant case is demonstrated by Haskins’ relief, confinement, and necessary relinquishment of the custody of all fund records on September 16. Lieutenant Crosby’s successful interrogation was pointed toward learning the whereabouts of the missing records, and there can be little distinction drawn between their production from the Fund office and a verbal answer disclosing their precise location.
This very problem has been the subject of consideration by the same judicial body which decided the Wilson and Davis cases. In Curcio v United States, 354 US 118, 1 L ed 2d 1225, 77 S Ct 1145 (1957), the Supreme Court was asked to uphold Curcio’s conviction of contempt for refusal to answer questions concerning the whereabouts of missing union records. In sustaining petitioner’s contention that he was entitled to claim his privilege against self-incrimination, a unanimous Court distinguished Wilson v United States and Davis v United States, both supra, and declared:
“. . . From the fact that the custodian has no privilege with respect to the union books in his possession, the Government reasons that he also has no privilege with respect to questions seeking to ascertain the whereabouts of books and records which have been subpoenaed but not produced. In other words, when the custodian fails to produce the boohs, he must, according to the Government, explain or account under oath for their nonproduction, even though to do so may tend to incriminate him.
“The Fifth Amendment suggests no such exception. It guarantees that ‘No person . . . shall be compelled in any criminal case to be a witness against himself. . . . ’ A custodian, by assuming the duties of his office, undertakes the obligation to produce the books of which he is custodian in response to a rightful exercise of the State’s visi-torial powers. But he cannot lawfully be compelled, in the absence of a grant of adequate immunity from prosecution, to condemn himself by his own oral testimony.” [354 US 118, at page 123.] [Emphasis supplied.]
In United States v White, 322 US 694, 88 L ed 1542, 64 S Ct 1248 (1944), the Supreme Court drew the same dis*376tinction. It there pointed out that there could be no claim of individual privilege when the persons involved were acting as “representatives of a collective group, . . . rather than in a personal capacity.” United States v White, supra, at page 699. In short, where, as here, a custodian has been relieved of his duties and is no longer acting in a representative capacity, he is entitled to invoke his rights against self-incrimination in connection with disclosing to his prosecutors the location of the records formerly under his control. No valid distinction can be drawn between the requirement of a verbal disclosure of that fact and the equivalent conduct of the records’ production.
Regardless of the interpretation in other United States courts of an accused’s privileges under the Fifth Amendment, there is an additional reason for concluding that Lieutenant Crosby failed in his duty when he did not, prior to his interrogation, advise the accused of his rights under Code, supra, Article 31. The coverage of that statute is far broader than the right against self-incrimination conferred by the Fifth Amendment, as interpreted by the Supreme Court in the above-cited cases. It provides, in part, as follows:
“(b) No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.”
There is nothing in the United States Constitution which demands that an accused be advised by law enforcement agents of his rights, and no civil court ,has ever imposed that requirement. We nevertheless quickly gave it mandatory effect in the armed services. United States v Wilson, 2 USCMA 248, 8 CMR 48. Of its application in that case, we said:
“Those provisions are as plain and unequivocal as legislation can be. According to the Uniform Code, Article 2, 50 USC § 552, Sergeant Wang was a ‘person subject to this code,’ and appellants, at the time the question was directed to them, were persons ‘suspected of an offense.’ Consequently, the statements should have been excluded. ... It is, of course, beyond the purview of this Court to pass on the soundness of the policy reflected in those portions of Article 31, supra, which extend the provisions of its comparable predecessor, Article of War 24, supra — and no sort of opinion is expressed thereon.”
Here, as there, Lieutenant Crosby was a person “subject to this chapter,” and the accused was a person “suspected of an offense.” Moreover, there can be no question of the official character of Crosby’s activities. See United States v Souder, 11 USCMA 59, 28 CMR 283. How then is he relieved from the transcendent obligation to-warn? The author of the principal opinion is content with the assertion that the accused’s response to Crosby’s demand was “far outside the sweep of Article 31” and a discussion of the Wilson-Davis doctrine. I have heretofore pointed out that his interpretation of those cases is distinctly broader than that set forth in the later decisions, and I suggest that the majority equally attributes too little importance to the specific provisions of Article 31.. Its terms are not ambiguous, and it contains no exceptions in favor of the-location of records. When it is said that the Article’s warning requirement does not apply, judicial interpretation is substituted for the clear command of the legislature. As was pointed out in United States v Wilson, 2 USCMA 248, supra, such interpretation of “plain and unequivocal” declarations is beyond our sphere. See also, Sutherland, supra, page 334; and Sturges v Crowinshield, supra, wherein Chief' Justice Marshall declared:
“. . . Where words conflict with-each other, where the different, clauses of an instrument bear upon; each other, and would be inconsist*377'ent unless the natural and common import of words be varied, construction becomes necessary, and a departure from the obvious meaning of words is justifiable. But if, in any ■case, the plain meaning of a provision, not contradicted by any other provision in the same instrument, is to be disregarded, because we believe the framers of that instrument -could not intend what they say, it must be one in which the absurdity and injustice of applying the provision to the case would be so monstrous that all mankind would, without hesitation, imite in rejecting the ■application.” [4 Wheat 122, at page 202.] [Emphasis supplied.]
In short, the words of the statute under consideration contain no phraseology indicating that the Congress did not intend the warning requirement ■of Article 31 to apply under the cir■cumstances of this case. Respect for the legislative branch of the Government demands that we content ourselves with the logical and reasonable ■application of the Act’s provisions, leaving to Congress the authority to pass such remedial amendments as it deems necessary. In short, I believe that my brothers, in reaching their conclusion, under the guise of judicial interpretation, create exceptions to an Article when the clarity of its terms deny us that privilege.
In sum, then, I am sure that the evidence in this record compels the conclusion that Lieutenant Crosby, at the time of accused’s interrogation, suspected that he was in default with respect to the monies of the Air Force Aid Society. The accused had a right to refuse, upon the grounds of self-incrimination, to disclose the whereabouts of the “missing” records, as such were not then in his custody or under his control. Curcio v United States, supra; United States v White, supra. Thus, the inquiries made concerning those records required a preliminary warning under Code, supra, Article 31. Accordingly, Crosby’s directions and the accused’s production of the records, the equivalent of a statement of their location, should have been excluded.
I would reverse the decision of the board of review and order a rehearing.